Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to election filed on 1/15/2021.
	The Examiner acknowledges the election of group 1 (claims 2-23) without traverse and  the Applicant reserves the right to rejoin any withdrawn claims to the application upon allowance of the elected claims and/or to file one or more divisional applications directed to non-elected embodiments.
Claims 24-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims.

			Specification
In paragraphs 24-25, the text:
 “fully disclosed in a separate utility patent (Attorney Docket Number 123666-002UT1)”; and
“fully disclosed in a separate utility patent application (Attorney Docket No. 123666-001UT1)”; and
“fully disclosed in a separate utility patent (Attorney Docket Number 123666-002UT1)” 
Should be deleted from the specification because “fully disclosed in a separate utility patent (Attorney Docket Number xxxxxx-xxxxxx) are not treated as proper specification”.
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-23 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Nanya (US patent 6,038,259).
Regarding claims 2 and 9, the prior art discloses:An integrated circuit (see chip, semiconductor integrated circuit (abstract, fig 1, col 1, 3-4, 
6)), comprising: 
A communications link configured to utilize a communication protocol (communication link/ channel/ protocol/ pipeline/ data flow/ data path/ data transfer/ data transmission in one or more of fig 2-9);  
A gasket (gasket is one or more of:  processing circuit (title), control circuit 44 in fig 7, CPU/Processor/microprocessor (col 1-2) and one or more of transmitting component, receiving component, source components, termination components, interface components for data flow/ data paths/ pipeline/ data transfer, signal/data propagation through elements/paths and buffers/registers/latches  for transmitting/receiving data/ signals and/or buffers/ registers/latches for source/destination of signals/data for data flow/ data paths/ pipeline/ data transfer, signal/data propagation through elements/paths as shown and taught in fig 2-9) coupled to the communications link and configured to: 
Control timing requirements of the communications link (i.e., improving processing speed, delay, delay variations/rate control, timing margin, timing chart, timing fault, timing signal, timing out of specified range, adding timing information, idle phase time reduction, time requirement reduction,  signal transitions, signal skews, setup time, hold time, arrival time of signal/data, read/write timings (taught in many locations the prior art and fig 2-9) of the communication link/protocol/pipeline/data flow/ data path/ data transfer, signal/data propagation through elements/paths in one or more of fig 2-9), and 
To utilize a communication protocol, encode information to be communicated over 
the communications link using delay-insensitive (DI) codes (see SDI codes and/or DI codes taught in one or more of abstract, fig 2-3, 5, 10) and communicate the encoded information over the communications link using quasi-delay insensitive logic (see quasi-delay insensitive (QDI) logic/model/microprocessor in one or more of abstract, background fig 2, 5, 10, col 2, 9-13). 
(Claim 3)  Wherein the gasket is further configured to temporally compress the information (i.e., see one or more of: scale the model/system/ratio to improve processing speed, time Tac is reduced to 1/k of time Tab, times or Tac decreases to 1/k, time for the idle phase can be reduced to half, signal transition (c) occurs is reduced to 1/k, ratio calculation of delay variation rates smaller, using half ratio, and/or chip divided in to blocks to reduce execution time and improve processing speed, (abstract, col 5-11, 15-16)) to be communicated over the communications link. 
 (Claim 4) wherein the gasket is further configured to exchange signals over the communications link to indicate availability and readiness of information to be communicated over the communications link (fig 2-3, 5-9, availability and readiness in terms of, i.e., acknowledge signal, completion signal, request signal, setup time, outputs a signal indicating that the write to the register has been finished (col 12))
 (Claim 5) wherein the communications link connects a plurality of interfaces corresponding to a plurality of components, wherein each of the plurality of components is configured to utilize a respective communication protocol (fig 2-3, 5-9). 
 (Claim 6) wherein the at least one gasket is based in part on: a maximum operating frequency (i.e., improving processing speed (abstract, summary),due to the capability of executing subsequent processing without waiting for arrival of a clock signal, the asynchronous digital system can obtain the benefits of faster elements (col 2)) of each of the plurality of interfaces; and a maximum temporal compression ratio (i.e., see one or more of: scale the model/system/ratio to improve processing speed, time Tac is reduced to 1/k of time Tab, times or Tac decreases to 1/k, time for the idle phase can be reduced to half, signal transition (c) occurs is reduced to 1/k, ratio calculation of delay variation rates smaller, using half ratio, and/or chip divided in to blocks to reduce execution time and improve processing speed, (abstract, col 5-11, 15-16)) to use for each of the plurality of interfaces. 
 (Claim 7) a repeater (fig 4(b), 7)) inserted between the plurality components of based on the timing estimates. 
 (Claim 8) wherein the plurality of interfaces correspond to a plurality of components (fig 2-3, 5-9), and wherein the gasket is based on at least one of a physical boundary of a component, information on clock domains of a pair of components, location of pins of a component and a type of connection between a pair of components (see at least one of: specified area, forming the connection between the blocks, constraints during mapping or layout, subsystems each having an area which does not exceed a specified area (abstract, col 3-4), area of each block 2 shown in FIG. 1 is determined so that the sum of its vertical and horizontal lengths will be L. Therefore, the outer circumferential length of the block 2 is 2L (col 11), delay model is used for the connections 
Between the blocks (col 16), type of connection between a pair of components shown in fig 2-3, 5, 7-9))
 (Claim 10) wherein the communication link is timing-independent and is not coupled to a global clock signal (the communication link/ protocol/ pipeline/ data flow/ data path/ propagation or transfer data/signal in this prior art is timing independent and is not coupled to a global clock signal because:
a.	This prior art is about asynchronous (title);
b.	Asynchronous digital systems, which do not use a clock (col 2)
c.	Furthermore, executing subsequent processing without waiting for arrival of a clock signal, the asynchronous digital system can obtain the benefits of faster elements (col 2).
d.	Furthermore, the present invention provides an asynchronous digital system for processing signals without using synchronizing signal called a clock distributed throughout the system (col 4)).
e.	Furthermore delay insensitive circuits in this prior art also referred to as self- timed circuits, that is, time-independent/non-clock.
	Broader independent claim 11 and dependencies of claim 11 (claims 12-23) recite similar subject matter and are rejected for the same reason.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Double patenting rejection to U.S. Patent No. 10,467,367.
Independent claim 2 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1 and 12 of U.S. Patent No. 10,467,367.  
Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the instant application and substantially read on the (broader) claims in the instant application.


Double patenting rejection to U.S. Patent No. 10,073,939.
Independent claim 2 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1 and 11 of U.S. Patent No. 10,073,939.  
Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the instant application and substantially read on the (broader) claims in the instant application.
Dependent claims 3-10 and 12-23 in the instant application are rejected because they contain similar claimed subject matter as dependent claims in the patent and they virtually depend from their rejected base claim 2 and/or claim 11. 

Double patenting rejection to U.S. Patent No. 9,977,853.
Independent claim 2 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1, 9, and 12 of U.S. Patent No. 9,977,853.  
Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the instant application and substantially read on the (broader) claims in the instant application.
Dependent claims 3-10 and 12-23 in the instant application are rejected because they contain similar claimed subject matter as dependent claims in the patent and they virtually depend from their rejected base claim 2 and/or claim 11. 





Double patenting rejection to U.S. Patent No. 10,467,369.
Independent claim 2 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1 and 11 of U.S. Patent No. 10,467,369.  
Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the instant application and substantially read on the (broader) claims in the instant application.
Dependent claims 3-10 and 12-23 in the instant application are rejected because they contain similar claimed subject matter as dependent claims in the patent and they virtually depend from their rejected base claim 2 and/or claim 11. 

Double patenting rejection to U.S. Patent No. 10,699,048.
Set of claims 2-10 and similarly recited set of claims 11-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over set of claims 1-17 of U.S. Patent No. 10,699,048.
Although the conflicting claim sets are not exactly identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the instant application and substantially read on the claims in the instant application.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/            Primary Examiner, Art Unit 2851